         Case 2:18-cr-00026-JHS Document 52 Filed 06/03/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :

              v.                           :      CRIMINAL NO. 18-026

JUSTIN DAVID MAY                           :

                                          ORDER

              And now, this ____ day of _____________, 2021, having considered the

government’s Motion to Dismiss Counts 21 through 30 of the Indictment, it is hereby

ORDERED that the government’s motion is GRANTED.

                                           BY THE COURT:




                                           HONORABLE JOEL H. SLOMSKY
                                           Judge, United States District Court
           Case 2:18-cr-00026-JHS Document 52 Filed 06/03/21 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :

                v.                            :       CRIMINAL NO. 18-026

JUSTIN DAVID MAY                              :


           GOVERNMENT=S MOTION TO DISMISS COUNTS 21 THROUGH 30
                          OF THE INDICTMENT

         Consistent with the plea agreement in this case and pursuant to Rule 48 of the Federal

Rules of Criminal Procedure, and by leave of Court, the United States of America, by its

undersigned counsel, Jennifer Arbittier Williams, Acting United States Attorney, and Michael S.

Lowe, Assistant United States Attorney for the District, hereby moves for an order dismissing

Counts 21 through 30 of the Indictment.

                                              Respectfully submitted,

                                              JENNIFER ARBITTIER WILLIAMS
                                              Acting United States Attorney


                                              __________/s/______________________
                                              MICHAEL S. LOWE
                                              Assistant United States Attorney

Dated:     June 2, 2021
          Case 2:18-cr-00026-JHS Document 52 Filed 06/03/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

              I hereby certify that the foregoing motion was served by electronic filing and

electronic mail upon the following counsel of record:

                             Natasha Taylor-Smith
                             601 Walnut Street
                             Suite 540 West
                             Philadelphia, PA 19106
                             Natasha_taylor-smith@fd.org



                                            ___________/s/___________________
                                            Michael S. Lowe
                                            Assistant U.S. Attorney

Date: June 2, 2021




                                               2
